EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. WILLIAM F. ESSER (Reg. 38,053) on June 17, 2021.

The application has been amended as follows: 

Replaced claim 14 with the following:

--14. The system of claim 8, wherein the first and second instructions cause the longitudinal distance and the lateral distance to be decreased.--
Reasons for Allowance

4. 	The closest prior art to the subject matter of independent claim 1 is the Niewiadomski publication wherein it discloses a method of autonomously maneuvering a tow vehicle towards a trailer positioned behind the tow vehicle (see Figs. 1 - 2, 6, and ¶0030 - ¶0034, "powertrain control system 64, as shown in the embodiment illustrated in FIG. 2, may also interact with the hitch assist system 10 for regulating speed and acceleration of the vehicle 12 during partial or autonomous alignment with trailer 18. During autonomous operation, the powertrain control system , the method comprising: 
receiving, at data processing hardware (see Figs. 1 - 2, imaging system 60, Fig.6, Receiving scanning data (e.g. image data) from sensors 114), 
one or more images from a camera positioned on a back portion of the tow vehicle and in communication with the data processing hardware (see ¶0011, "sensor apparatus comprises an imaging system including one or more cameras mounted on the vehicle; wherein the controller identifies the coupler position based on image data received from the imaging system comprising position data of the coupler”); 
receiving, at the data processing hardware, a first user selection of a trailer representation within the one or more images (see ¶0011); 
sending, from the data processing hardware to a drive system in communication with the data processing hardware (see Figs. 1 - 2, 6, and ¶0030 - ¶0034, "powertrain control system 64, as shown in the embodiment illustrated in FIG. 2, may also interact with the hitch assist system 10 for regulating speed and acceleration of the vehicle 12 during partial or autonomous alignment with trailer 18. During autonomous operation, the powertrain control system 64 may further be utilized and configured to control a throttle as well as a drive gear selection of a transmission of the vehicle 12”), 
first instructions causing the tow vehicle to autonomously maneuver in a rearward direction towards the trailer associated with the first user selection of the trailer representation (see Figs. 1 - 2, hitch assist controller 14, Fig. 6, and ¶0030 - ¶0034). 
Therefore, Zeng’s publication is introduced to combine with Niewiadomski’s vehicle control – trailer alignment system to cure the gaps that Niewiadomski has in disclosing the claimed invention.
Zeng’s work incorporates a human machine interface (HMI) similar to Niewiadomski, but goes further to present a smart trailer hitch control system utilizing HMI assistance, wherein it autonomously aligns a tow hitch ball on a towing vehicle and a trailer drawbar on a trailer through providing rearview images from a rearview camera.  Subsequently, a user of the system touches the tow ball on the HMI display to register a location of the tow ball in the image and touches the draw bar on the display to register a location of a target where the tow ball will be properly aligned with the drawbar.  In addition, Zeng provides a template pattern around the target on the image and autonomously moves the vehicle so that the tow ball moves towards the target. 
Zeng further teaches receiving, at the data processing hardware, a second user selection of a coupler representation within the one or more images (see Figs. 1 - 3, and ¶0020, "The vehicle operator will then shift the vehicle 12 into reverse, or provide some other suitable command, which is an indication for the system 18 to take over driving the vehicle 12 to position the tow ball 16 at the target location without any further intervention by the vehicle operator. As will be discussed in detail below, as the vehicle 12 moves and the position of the target changes in the image 10, the target is tracked and locked to identify a new position of the target." Zeng’s smart trailer hitch control system is not exclusive to one vehicle operator, as he teaches an HMI situated to , the coupler representation associated with a trailer coupler of the trailer (see Figs. 1 - 3, and ¶0020); and sending, from the data processing hardware to the drive system, 
second instructions causing the tow vehicle to autonomously maneuver in the rearward direction towards the trailer coupler associated with the second user selection of the coupler representation.  (See Figs. 1 – 4, and ¶0020.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 8. As such, a person skilled in the art would not modify Niewiadomski’s vehicle control – trailer alignment system in view of Zeng’s smart trailer hitch system, or any other combination thereof, to provide the method wherein the second user selection includes a coupler bounding box surrounding the coupler representation, and receiving the second user selection of the coupler representation comprises receiving, from a display screen of the tow vehicle, the bounding box that is received at the display screen as input from a vehicle occupant.  
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the second user selection includes a coupler bounding box surrounding the coupler representation, and receiving the second user selection of the coupler representation comprises receiving, from a display screen of the tow vehicle, the bounding box that is received at the display screen as input from a vehicle occupant.  
In particular, the prior art is silent in teaching, or suggesting a method wherein Applicant’s requirements in [0029] of disclosure are satisfied, more specifically, wherein the driver may manually enter or draw a trailer bounding box 144a around a selected trailer representation 146a associated with a trailer 200 from the one or more trailers 200, 200a- c positioned behind the tow vehicle 100.  Emphasis added.          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661